Appellants now invoke application of the Act of September 7, 1935 (Gen.Acts 1935, p. 777), which we mentioned in the former opinion.
The Declaratory Judgments Act is an enlargement of the powers of the court, and we are construing it as applicable *Page 26 
to different situations as suggested in each appeal as it is presented. We have had several cases under it. Jefferson County v. Johnson (Ala.Sup.) 168 So. 450;1 Tuscaloosa County v. Shamblin, ante, p. 6, 169 So. 234. See, also, 12 A. L.R. 52; 19 A.L.R. 1124; 68 A.L.R. 111; 87 A.L.R. 1205.
We prefer not to make application of it or discuss it unless the parties ask that it be applied, and thereby submit to us an actual controversy within its authority.
At the time the former opinion was written, we had not analyzed the act, as applied to the facts set up in the bill, but referred to it so as to give the parties an opportunity to present it on rehearing or otherwise if they desired. We stated the facts on which relief is sought, and showed that complainants did not come within the Code sections extending the right in equity to quiet titles, nor within the original jurisdiction of that court to remove a cloud from title. Whether the Declaratory Judgments Act is available seemed to require some discussion which we thought should be sought and argued in briefs before applying it in a given case. We are now urged to sustain the equity of the bill upon that basis.
Section 1 of the act (page 777) is under the title "Scope," and provides, so far as here important, that: "Courts of recordwithin their respective jurisdictions shall have power to declare rights, status, and other legal relations whether or not further relief is or could be claimed. No action or proceeding shall be open to objection on the ground that a declaratory judgment or decree is prayed for."
Section 2 (page 778). "Power to construe, etc." This extends the privilege to one, interested in a written contract, or whose rights are affected by a statute, to have a construction of the contract or statute or its validity determined.
Section 3 (page 778) makes it immaterial whether there has been a breach.
Section 4 (page 778) applies to estates of decedents, guardianships, trusts, etc.
Section 5 (page 778). "Enumeration not exclusive." It provides that the enumeration in sections 2, 3, and 4 do not limit or restrict the general powers in section 1, where such relief is sought in which a judgment or decree will terminate the controversy or remove an uncertainty.
In the cases in which we have applied the act, it was pointed out that there must be shown to exist an actual controversy which will be settled by a decree declaring its status. They all, we believe, related to the construction or the constitutionality of acts of the Legislature.
In the instant suit, there is no such act in question, nor is a written contract, or the administration of an estate or other trust. But an actual controversy as to common-law rights, which is properly classed as justiciable is shown. But it is not one enumerated in sections 2, 3, or 4. Is it therefore within the general terms of section 1? The first sentence is that such judgments may be entered by courts of record within their respective jurisdiction. It is not clearly stated, though somewhat implied in section 5, that by section 1 the power is conferred upon courts of record to make declaration of all actual justiciable controversies arising from contracts or common-law rights. Section 1 probably was composed so as to apply in all courts of record in which that court would have jurisdiction, but for the declaratory relief prayed for. Sections 2 and 4 go further into detail in that respect and are specific as to the matters there enumerated. So that section 1 seems to be intended to provide that when a controversy belongs to the sphere of jurisdiction ordinarily exercised by a certain court of record, it will not be barred from making a declaration of rights in the exercise of that jurisdiction.
Quieting title to land is within the sphere of the circuit court, but exercised to a limited extent in the original equity jurisdiction, enlarged by statute from time to time, and should be treated as being within the jurisdiction of that court as mentioned in section 1, not abridged because the relief sought is declaratory. In other words, the effect is merely to enlarge the right to make declaratory judgments quieting title to land if the act is not limited to the enumerations in sections 2, 3, and 4. Section 12 (page 779) indicates that it is not intended to be so limited, and Borchard on Declaratory Judgments (page 339) so declares. There is nothing in our Constitution to prevent the Legislature from conferring such jurisdiction on the circuit court at law (section 143), or in equity (section 145). *Page 27 
Complainants have alleged the existence of an actual controversy as to the title to land properly triable in this proceeding, if it extends to common-law rights. We think that was its purpose, and that it was within the power of the Legislature to do so. So that demurrer to the bill for want of equity or other ground insisted on is not well taken, and is overruled.
Application for rehearing granted; decree reversed, and one here rendered overruling the demurrer.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.
1 232 Ala. 406.